UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-1743



STEPHANIE P. MCCALLUM, Doctor,

                                                 Plaintiff - Appellant,

            versus


BANK ONE,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-1394-CCB)


Submitted:    August 8, 2003                 Decided:   October 22, 2003


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephanie P. McCallum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephanie P. McCallum seeks to appeal the district court’s

order transferring her case to the Northern District of Illinois.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1291 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).       The order

McCallum seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    See TechnoSteel, LLC v. Beers

Constr. Co., 271 F.3d 151, 154 (4th Cir. 2001); Gower v. Lehman,

799 F.2d 925, 927 (4th Cir. 1986).     Accordingly, we dismiss the

appeal for lack of jurisdiction.     We deny McCallum’s motions for

transcripts and for a change of venue.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2